9 F.3d 461w
63 Fair Empl.Prac.Cas. (BNA) 721,63 Empl. Prac. Dec. P 42,678Russell AIKEN;  Frank Amato, Charles Barnes;  KennonCarlton;  Danny Carter;  Tammy Clevenger;  J.R. Coatney;Steve Comella;  H.J. Essary;  Bryant Jennings;  PaulKeating;  Barry Lane;  Russell Lollar;  A.E. Locke;  MarkMcClain;  Frank McGowan;  Danny O'Connor;  Monte Perkins;Allen S. Rawie;  Rick Sansom;  E. Lawrence Smith;  DanaStine;  Robert J. Stone;  Jerry Tennyson;  James Wiley;  DanWood;  John R. Wright;  Joseph Wright, Plaintiffs-Appellants (92-6154),William Ashton;  Don Boyd;  Kennon Carlton;  Danny Carter;James Coatney;  Steve Cole;  Stephen Comella;  Dan Cook;Ronald Cummings;  Thomas Helldorfer;  Billy Garrett;Richard Kitchens;  George Maxwell;  Frank McGowan;  DannyO'Conner;  Stephen Roberson;  Frederick Sansom;  RobertShelton;  Thomas Simmons;  Dale Simms;  Dana Stine;  RoyTidwell;  Ronnie Weddle;  Reed Westbrook;  James Wright;Joseph Wright;  Owen Yarbrough, Plaintiffs-Appellants (92-6159),v.The CITY OF MEMPHIS;  Richard C. Hackett, individually andin his official capacity as Mayor;  James Ivy, individuallyand in his official capacity as Director of Police Services,Defendants-Appellees.
Nos. 92-6154, 92-6159.
United States Court of Appeals,Sixth Circuit.
Argued March 9, 1993.Decided Nov. 9, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 37 F.2d 1155.